Citation Nr: 1809998	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 17, 2011, for the grant of a combined 60 percent disability rating for the service-connected limitation of flexion of the left knee (degenerative joint disease); limitation of extension of the left knee (degenerative joint disease); and instability of the left knee (degenerative joint disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for limitation of flexion of the left knee (degenerative joint disease) and assigned a 10 percent rating effective December 22, 1983, and a 30 percent rating from September 17, 2011.  Service connection was also granted for limitation of extension of the left knee (degenerative joint disease) and instability of the left knee (degenerative joint disease), with separate 30 percent ratings for each assigned effective September 17, 2011.  The Veteran's combined evaluation was 60 percent effective September 17, 2011. 

In June 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record. 

The case was previously before the Board in September 2016, when it was remanded to attempt to retrieve additional medical evidence.  The requested development has been completed.  

In relevant part, the September 2016 Board remand also ordered a statement of the case (SOC) be provided to the Veteran with respect to the issues of  whether severance of the separate evaluation for limitation of flexion of the left knee was proper and whether severance of the separate evaluation for instability of the left knee was proper.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The agency of original jurisdiction (AOJ) is reminded that this SOC still needs to be issued.  
FINDINGS OF FACT

1.  Service connection for left knee arthritis was established at a 10 percent disability rating for arthritis with limitation of flexion, effective December 22, 1983.  

2.  Prior to September 17, 2011 the evidence does not show that the Veteran's left knee arthritis manifested by additional limitation of flexion, limitation of extension, and/or instability warranting the assignment of separate disability ratings.  

3.  Prior to September 17, 2011 the Veteran's only service-connected disability was his left knee arthritis which did not meet the criteria for the assignment of a combined 60 percent disability rating.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 17, 2011, for the grant of a combined 60 percent disability rating have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Generally, the effective date of an evaluation and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The Veteran filed to reopen his previously denied claim for service connection for a left knee disability on a VA Form 21-526 that was received on December 22, 1983.  In a January 1984, letter, he was informed that "Before further action can be taken on your compensation claim, it will be necessary for you to submit additional evidence to show that your claimed disabilities have been treated since your discharge from service.  The best type of evidence to submit would be statements from doctors who have treated you during this period.  The statements should show dates of examination and/or treatment, findings, and diagnosis.  The evidence or information requested should be submitted as soon as possible.  If not received in the Veterans Administration within one year from the date of this letter, any benefits you may be entitled to may not be paid for any period before the date of the receipt."  No further action was taken by the Veteran, or VA with respect to his claim.  

The Veteran again filed to reopen the previously denied left knee claim in February 2008.  Ultimately, after an appeal and remand by the Board, the RO issued a rating decision in September 2012 that granted service connection for the Veteran's claimed left knee disability.  The RO determined that service connection for limitation of flexion of the left knee because of degenerative joint disease (arthritis) was warranted effective December 22, 1983, because the claim from that time remained open.  

In the September 2012 rating decision that is the subject of the current appeal, the RO determined that service connection was warranted for limitation of flexion of the left knee (degenerative joint disease) effective December 22, 1983.  A 10 percent rating was assigned effective that date and a 30 percent rating was assigned effective September 17, 2011.  The RO also determined that separate 30 percent ratings were also warranted for limitation of extension of the left knee (degenerative joint disease) and instability of the left knee (degenerative joint disease), also effective September 17, 2011.  The Board notes that September 17, 2011, is the date on which the Veteran underwent a VA examination and that his combined 60 percent evaluation is also effective on this date.  The Veteran contends that the separate disability ratings, and the associated combined 60 percent disability rating should be assigned prior to September 17, 2011.  

In a May 2013 letter, the Veteran's prior attorney asserted that the 60 percent combined rating should go back to January 2008, when the Veteran's orthopedist recommended total knee replacement surgery.  The Veteran's current representative continues to assert this same argument.  

In September 2016, the Board remanded the case in an effort to obtain additional private medical records which might exist for the period of time prior to September 2011.  The remand action has only served to obtain duplicate copies of private medical records dated in 2008 which were already of record.  

The Board has reviewed the medical evidence in this case.  The evidence of record dated between December 1983 and September 2011 is not numerous and shows that the Veteran received mostly private treatment related to his left knee, but the private treatment records obtained which contain objective findings pertinent to the left knee which address the rating criteria are even less numerous.  

A January 2008 private orthopedic treatment note from Doctor S.W. reveals that the Veteran had pain and swelling of the left knee.  Physical examination revealed crepitus of the left knee.  Range of motion testing revealed extension to 5 degrees and flexion to 120 degrees with pain beyond those ranges of motion.  Tenderness was present but his ligaments were intact and no instability of the left knee was noted.  He was treated with knee aspiration and injection.  A follow-up treatment note dated the next week reveled effusion of the left knee which was resolving due to the prior procedures.  Range of motion testing showed improvement and revealed extension to 2 degrees and flexion to 130 degrees with pain beyond those ranges of motion.  Again, tenderness was present but his ligaments were intact and no instability of the left knee was noted.  The treating physician indicated, and the Veteran understood, that ultimately he would require left knee replacement surgery.  A January 2008 letter from Dr. M.R., and orthopedic surgeon, shows that consultation for knee replacement surgery was conducted.  

A June 2008 treatment note from Doctor S.W. reveals that the Veteran had consulted with Dr. M.R. regarding knee replacement surgery, but that the January hydrocortisone injection had improved the Veteran's knee pain symptoms.  Physical examination revealed crepitus of the left knee and range of motion testing again revealed extension to 2 degrees and flexion to 130 degrees with pain beyond those ranges of motion.  Tenderness was still present but his ligaments were intact and no instability of the left knee was noted.  He was again treated with knee injection.  

A December 2008 private emergency department treatment record shows that the Veteran had complaints of right knee pain, not left knee pain.  Physical examination revealed no pain to palpation of either knee, and range of motion of all extremities except the right shoulder was indicated to be full.    

Again, the Veteran asserts that he warrants the assignment of a 60 percent combined disability rating prior to September 17, 2011.  In order to achieve this would require the assigment of the separate 30 percent disability ratings for limitation of extension, limitation of flexion, and instability of the left knee prior to that date.  

Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (DC 5260), limitation of extension (DC 5261), lateral instability or recurrent subluxation (DC 5257), and meniscal conditions (DCs 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for arthritis of the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings can be assigned when the knee disability affects the meniscus.  Specifically, a 20 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.  

Again, the objective medical evidence for the period of time prior to September 17, 2011 has been discussed above and does not show that the Veteran had instability of the left knee, or limitation of flexion or extension to warrant the assigment of separate disability ratings for each, nor do the ranges of motion shown warrant the assigment of compensable disability ratings during the period in question.  Left knee replacement surgery was recommend as of January 2008 and the service-connected left knee arthritis resulted in pain and effusion of the left knee which was treated with injections and aspiration at times.  However, the objective findings shown at that time did not warrant the assignment of sperate disability ratings which would have ultimately resulted in the combined 60 percent disability rating prior to September 17, 2011 which the Veteran seeks.  

Given the above, higher or separate ratings were not warranted prior to September 17, 2011 based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Moreover the medical findings regarding instability showed that there was no noted instability, dislocation, and subluxation and that his left knee ligaments were intact.  Hence, the evidence is against a separate rating for the knee under Diagnostic Code 5257 for the period of time in question.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the assigment of an effective date earlier than September 17, 2011, for the grant of a combined 60 percent disability rating for the service-connected limitation of flexion of the left knee (degenerative joint disease); limitation of extension of the left knee (degenerative joint disease); and instability of the left knee (degenerative joint disease), the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









      (CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than September 17, 2011, for the grant of a combined 60 percent disability rating for the service-connected limitation of flexion of the left knee (degenerative joint disease); limitation of extension of the left knee (degenerative joint disease); and instability of the left knee (degenerative joint disease) is denied.  



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


